Citation Nr: 1800815	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  13-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 1973 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

This matter was previously remanded in May 2015 and June 2017.  The agency of original jurisdiction (AOJ) substantially complied with the remand order and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDING OF FACT

There is no probative evidence that the Veteran's diabetes mellitus had its onset in or is otherwise related to his service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not established.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he developed diabetes as a result of his military service.  He was not deployed to Vietnam and was not exposed to Agent Orange and does not allege otherwise. 

The Veteran was afforded a VA examination in November 2010.  The Veteran claimed to have diabetes mellitus "for many years."  Upon examination, the VA examiner noted that the Veteran had a current diagnosis of diabetes mellitus and gave the opinion that the disease developed after military service, although she did not explain why.

The Veteran attended a subsequent VA examination in September 2017.  After examination and review of the medical evidence of record, including his in-service and post-service treatment records, the VA examiner noted that the Veteran did not seek treatment for diabetes mellitus in the VA system until April 1999.  Further, the Veteran's first abnormal glucose was in September 2002 and that was his first treatment for diabetes mellitus.  The examiner concluded that "it is most unlikely that the Veteran suffered from diabetes mellitus in the first year of discharge from active service and [the disease] went away [until 2002] before reappearing."  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  The Board notes that the first requirement for service connection, a current diagnosis, is met. Shedden, supra. 

However, the Board notes that the Veteran's service treatment records are silent as to any treatment, diagnosis, or complaints of problems related to diabetes mellitus while in service.  Relevant post-service treatment records reflect that the Veteran's first diagnosis and treatment for diabetes mellitus was in September 2002, 23 years after his discharge from service.  There is no probative evidence of record that indicates an in-service incurrence or aggravation of diabetes mellitus; nor is there evidence of a nexus between any in-service instance and the present diabetes mellitus. Id.

The Board accords great probative weight to the September 2017 opinion of the VA examiner that the Veteran's diabetes mellitus was not incurred in or a result of the Veteran's service as it is predicated a detailed review of the records, including his in-service and post-service treatment records and the VA examination.  The examiner's opinion, along with the explanation that it is highly unlikely that diabetes mellitus would be present during/after service (presumably being treated at the time) and then disappear until 2002, sufficiently addresses the potential link between the present diabetes mellitus and service and contains clear conclusions regarding the same. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board notes that the Veteran has contended on his own behalf that his diabetes mellitus is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno supra, at 470.  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's diabetes mellitus and service to be complex in nature. See Woehlaert, supra. Therefore, while the Veteran is competent to describe his symptoms, he cannot, as a layperson, provide competent medical evidence establishing a connection between his diabetes mellitus and service.  Moreover, he has offered only conclusory statements on the same and has not described any longstanding symptoms related to diabetes mellitus.  

Based on the foregoing, the Board finds that service connection is not warranted for diabetes mellitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  Given that no ultimate, material issues are in equipoise, that doctrine is not applicable in the instant appeal. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.








ORDER

Service connection for diabetes mellitus is denied. 





____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


